EXHIBIT 10.1
FOURTH AMENDMENT TO OFFICE LEASE
 
This Fourth Amendment to Office Lease (this “Fourth Amendment”), dated February
10, 2014, is made by and between DOUGLAS EMMETT 1993, LLC, a Delaware limited
liability company (Landlord”), with offices at 808 Wilshire Boulevard, Suite
200, Santa Monica, California 90401, and CytRx CORPORATION, a Delaware
corporation (“Tenant”), with offices at 11726 San Vicente Boulevard, Suite 650A,
Los Angeles, California 90049.
 
WHEREAS,
 
A. DOUGLAS EMMETT JOINT VENTURE, a California general partnership (“DEJV”),
pursuant to the provisions of that certain Office Lease dated April 13, 2000
(the “Original Lease”), leased to THE KRIEGSMAN CAPITAL GROUP, LLC, a California
limited liability company (“Original Tenant”), and Original Tenant leased from
DEJV space in the property located at 11726 San Vicente Boulevard, Los Angeles,
California (the “Building”), commonly known as Suite 650 (the “Original
Premises”);
 
B. Landlord, Original Tenant and Tenant subsequently entered into that certain
Assignment, Assumption and Consent dated July 31, 2003 (the “Assignment”),
whereby Original Tenant assigned all of its right, title and interest in and to
the Original Lease to Tenant, and Tenant assumed all of Original Tenant’s
obligations under the Original Lease;
 
C. Landlord acquired all of DEJV’s interest, right and title in and to the real
property and Building in which the Premises are located, becoming
successor-in-interest to DEJV and landlord under the Original Lease;
 
D. Landlord and Tenant subsequently entered into that certain First Amendment to
Office Lease dated October 14, 2005 (the “First Amendment”), pursuant to which
Tenant expanded its occupancy within the Building to include Suite 688; that
certain Second Amendment to Office Lease dated March 25, 2008 (the “Second
Amendment”); that certain Third Amendment to Office Lease dated November 30,
2009 (the “Third Amendment”), pursuant to which Tenant surrendered possession of
the Original Premises and leased Suite 600 (which Suite 600, together with Suite
688, was subsequently renamed Suite 650A and shall hereinafter be collectively
referred to as the “Premises”); and that certain Memorandum of Lease Term Dates
and Rent dated March 19, 2010 (the “Memorandum”);
 
E.           The term of the Lease expires February 28, 2015, which term
Landlord and Tenant wish to hereby extend; and
 
F.           Landlord and Tenant, for their mutual benefit, wish to revise
certain other covenants and provisions of the Original Lease, as amended.
 
NOW, THEREFORE, in consideration of the covenants and provisions contained
herein, and other good and valuable consideration, the sufficiency of which
Landlord and Tenant hereby acknowledge, Landlord and Tenant agree:
 
1.           Confirmation of Defined Terms.  Unless modified herein, all terms
previously defined and capitalized in the Original Lease, as amended, shall hold
the same meaning for the purposes of this Fourth Amendment.  The Original Lease,
as modified by the First Amendment, the Second Amendment, the Third Amendment,
the Memorandum and this Fourth Amendment, shall hereinafter be referred to as
the “Lease.”
 
2.           Extension of Term.  The term of the Lease is hereby extended for a
period of five (5) years (the “Fourth Extended Term”), from and including March
1, 2015 (the “Effective Date”), through and including midnight on February 29,
2020 (the “Termination Date”).
 
3.           Revision in Fixed Monthly Rent.  Commencing on the Effective Date,
and continuing through February 29, 2016, the Fixed Monthly Rent payable by
Tenant shall be $19,225.65 per month.
 
Commencing on March 1, 2016, and continuing through February 28, 2017, the Fixed
Monthly Rent payable by Tenant shall increase from $19,225.65 per month to
$19,802.42 per month.
 
Commencing on March 1, 2017, and continuing through February 28, 2018, the Fixed
Monthly Rent payable by Tenant shall increase from $19,802.42 per month to
$20,396.49 per month.
 
Commencing March 1, 2018, and continuing through February 28, 2019, the Fixed
Monthly Rent payable by Tenant shall increase from $20,396.49 per month to
$21,008.39 per month.
 
1

--------------------------------------------------------------------------------

 
Commencing March 1, 2019, and continuing throughout the remainder of the Fourth
Extended Term, the Fixed Monthly Rent payable by Tenant shall increase from
$21,008.39 per month to $21,638.64 per month.
 
Notwithstanding the foregoing, Tenant shall be permitted to defer one hundred
percent (100%) of the Fixed Monthly Rent due for the calendar month of March
2016 (the amount of Fixed Monthly Rent deferred shall be referred to herein as
the “Rent Deferral Amount”).  So long as Tenant has not committed a material
default during the Fourth Extended Term, which material default continues after
the expiration of any notice and cure period, the entire Rent Deferral Amount
shall be abated and forgiven as of the Termination Date; provided, however, that
if Tenant does commit a material default during the Fourth Extended Term, and if
such material default continues after the expiration of any notice and cure
periods, then (a) Tenant shall pay to Landlord upon demand the entire Rent
Deferral Amount due for the months of the Fourth Extended Term prior to the
occurrence of such material default, as if the same had been due if the rent
deferral had not occurred, and (b) Tenant shall not be entitled to any
additional or future deferral of Fixed Monthly Rent.
 
All payments of Fixed Monthly Rent shall be made in immediately available funds.
 
4.           Modification to Security Deposit.  Landlord acknowledges that it
currently holds the sum of $101,160.14 as a Security Deposit under the Lease,
which amount shall be reduced to $75,000.00 on March 1, 2014 subject to the
terms and conditions set forth in Section 9.1 of the Third Amendment and shall
be subject to further reduction as set forth in Section 4.1 below.  Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code, and
all other laws, statutes, ordinances or other governmental rules, regulations or
requirements now in force or which may hereafter be enacted or promulgated,
which (i) establish the time frame by which Landlord must refund a security
deposit under a lease, and/or (ii) provide that Landlord may claim from the
Security Deposit only those sums reasonably necessary to remedy defaults in the
payment of rent, to repair damage caused by Tenant or to clean the Premises, it
being agreed that Landlord may, in addition, claim those sums specified in
Article 18 of the Original Lease, and/or those sums reasonably necessary to
compensate Landlord for any loss or damage caused by Tenant's breach of the
Lease or the acts or omission of Tenant or any Tenant Party. As used in the
Lease a “Tenant Party” shall mean Tenant, any employee of Tenant, or any agent,
authorized representative, design consultant or construction manager engaged by
or under the control of Tenant.
 
Section 4.1                                Corresponding Reduction to Security
Deposit and Rent Offset.
 
(a)  Subject to Section 4.1(b) below and notwithstanding the foregoing
provisions of Section 4 to the contrary, during the Fourth Extended Term, the
Security Deposit for the Premises shall be reduced and a portion applied to the
Fixed Monthly Rent payable by Tenant for the Premises as follows:
 
i) on or about the first (1st) business day of March 2015, the Security Deposit
shall be proportionately reduced by an amount equal to the Fixed Monthly Rent
due for March 2015 (“First Reduction”), which amount is $19,225.65, and the
total sum of the First Reduction shall be applied to Fixed Monthly Rent due for
March 2015, so that the balance of the Security Deposit then remaining shall be
$55,774.35;
 
ii)  on or about the first (1st) business day of April 2015, the balance of the
Security Deposit after the First Reduction shall be proportionately reduced by
an amount equal to the Fixed Monthly Rent due for April 2015 (“Second
Reduction”), which amount is $19,225.65, and the total sum of the Second
Reduction shall be applied to Fixed Monthly Rent due for April 2015, so that the
balance of the Security Deposit then remaining shall be $36,548.70; and
 
iii)  on or about the first (1st) business day of May 2015, the balance of the
Security Deposit after the Second Reduction shall be proportionately reduced by
the amount of $14,910.06 (“Third Reduction”), which amount shall be applied to
Fixed Monthly Rent due for May 2015 (and, accordingly the amount of Fixed
Monthly Rent due for the month of May 2015 shall be $4,315.59), and thereafter
the balance of the Security Deposit then remaining shall be $21,638.64, which
amount Landlord shall continue to hold throughout the Fourth Extended Term,
unless otherwise applied pursuant to the provisions of the Lease.
 
 
2

--------------------------------------------------------------------------------

 
(b)  Notwithstanding the scheduled applications to Fixed Monthly Rent set forth
above, in the event Tenant commits a material default of any of its obligations
under the Lease prior to any of the scheduled applications of the Security
Deposit to Fixed Monthly Rent, and such material default continues after any
applicable notice and cure period, then the Security Deposit shall thereafter
remain on deposit with Landlord in the full amount then held and no additional
reductions in the Security Deposit or future applications to Fixed Monthly Rent
shall occur thereafter. The remedies granted to Landlord under this Section 4.1
shall be in addition to and not in lieu of any and all remedies of Landlord
under the Lease and applicable law.
 
 
5.           Base Year.  As of the Effective Date, the Base Year for the
Premises shall be calendar year 2015.
 
6.           Tenant’s Share. As of the Effective Date, Tenant’s Share for the
Premises shall be 6.33%.
 
7.           Parking.  Tenant shall continue to have the parking rights and
obligations set forth in Section 10 of the Third Amendment throughout the Fourth
Extended Term.
 
8.           One-Time Right of First Offer.
 
8.1.           One-Time Right of First Offer.
 
a)           Subject to any pre-existing rights of first offer and/or refusal
which Landlord or Landlord’s predecessors may have granted other tenants in the
Building at the time this Fourth Amendment is executed; and
 
b)           Upon Landlord’s receipt of written notification (“Tenant’s
Expansion Notice”) from Tenant that Tenant desires additional space in the
Building on the sixth (6th) floor; and
 
c)           Provided Tenant is not in material uncured default after the
expiration of time and the opportunity to cure as of the date or any time after
Tenant tenders to Landlord Tenant’s Expansion Notice; and
 
d)           At least eighteen (18) months remain before expiration of the
Fourth Extended Term, or Tenant is willing to enter into an extension of the
Fourth Extended Term for a minimum of eighteen (18) additional months;
 
then, Landlord grants Tenant a one-time right of first offer to lease any space
on the sixth (6th) floor of the Building (the "Expansion Premises") that is
vacated and available for rent (or will be vacated and available for rent in the
near future) following Tenant’s Expansion Notice during the Fourth Extended
Term, as follows:
 
If Landlord has knowledge that any space within the Expansion Premises is
vacated and available for lease (or will be vacated and available for lease in
the near future) at any time during the Fourth Extended Term, Landlord shall
give written notice thereof (the “Offer Notice”) to Tenant, specifying the terms
and conditions upon which Landlord is willing to lease the Expansion Premises
that is available (or will be available in the near future).
 
 
3

--------------------------------------------------------------------------------

 
8.2.           Tenant’s Acceptance.  Tenant shall have five (5) days after
receipt of the Offer Notice from Landlord to advise Landlord of Tenant’s
election (the “Acceptance”) to lease the Expansion Premises on the same terms
and conditions as Landlord has specified in its Offer Notice.  Tenant’s right of
first offer shall apply only to the entirety of the Expansion Premises offered,
and Tenant shall have no right to exercise the right of first offer as to only a
portion of the Expansion Premises offered.  If the Acceptance is so given, then
within ten (10) days thereafter, Landlord and Tenant shall sign an amendment to
the Lease, adding the Expansion Premises to the Premises (with the term of the
Expansion Premises to commence after the Expansion Premises is vacated and
thereafter becomes available for lease) and incorporating all of the terms and
conditions originally contained in Landlord’s Offer Notice.
 
8.3.           Failure to Accept Extinguishes Rights.  If Tenant does not tender
the Acceptance of Landlord’s Offer Notice, or if Tenant’s Acceptance is
conditional or purports to modify any material term contained in Landlord’s
Offer Notice, or if Landlord and Tenant fail to execute the amendment to Lease
called for above within the time period specified, then Landlord may lease such
portion of the Expansion Premises as is then available to any third party it
chooses without liability to Tenant on terms and conditions reasonably similar
to those specified in Landlord’s Offer Notice, and Tenant’s right of first offer
shall be null and void thereafter.
 
8.4.           No Assignment of Right.  This right is personal to the original
Tenant signing this Fourth Amendment, and shall be null, void and of no further
force or effect as of the date that Tenant assigns the Lease to an unaffiliated
entity and/or subleases more than forty-nine percent (49%) of the total rentable
area of the Premises.
 
9.           Acceptance of Premises.  Tenant acknowledges that it has been in
possession of the Premises for over four (4) years, and to the best of Tenant’s
knowledge as of the date hereof, has no claim against Landlord.  Tenant has made
its own inspection of and inquiries regarding the Premises, which is already
improved.  Therefore, except for the improvements to be performed by Landlord’s
contractor pursuant to Section 9.1 below, Tenant accepts the Premises in its
“as-is” condition.  Tenant further acknowledges that Landlord has made no
currently effective representation or warranty, express or implied except as are
contained in the Lease regarding the condition, suitability or usability of the
Premises or the Building for the purposes intended by Tenant.
 
9.1.           Improvements.  Concurrent with Tenant’s occupancy of the
Premises, Landlord shall, at Landlord’s sole expense, complete the following
improvements to the Premises (the “Improvements”), using Building standard
materials, provided that Landlord’s installation of the Improvements shall not
entitle Tenant to any set-off or rent abatement:
 
a)  Furnish and install new carpet and/or vinyl composition tile (VCT) in the
Premises, using Building standard materials in a single color that is reasonably
acceptable to Tenant; and
 
b)  Paint the interior walls of the Premises that were previously painted, using
Building standard materials and two (2) coats of paint, in a single color
reasonably acceptable to Tenant.
 
Tenant shall provide Landlord with Tenant’s selection of color finishes for
paint and carpet (or VCT) on or before the date that is ten (10) days after this
Fourth Amendment is fully-executed.  If Tenant fails to provide Landlord with
Tenant’s selection by the date set forth hereinabove, Landlord shall not be
obligated to complete the Improvements.  Tenant acknowledges that Landlord shall
have no obligation to commence the Improvements prior to the Effective Date or
to commence or complete work on the Improvements after the date that is twelve
(12) months after this Fourth Amendment is fully-executed.
 
If Tenant elects to make any other improvements to the Premises during the
Fourth Extended Term, the same shall be considered a Tenant Change, to be
completed by Tenant, at Tenant's sole expense, pursuant to the provisions of
Article 12 of the Original Lease.
 
Landlord shall, at Landlord’s cost and expense, move Tenant’s furniture and
equipment so that Landlord may complete the Improvements; provided, however,
Tenant shall remove all files, personal effects and other items to allow
Landlord’s agent to move such files and equipment, and Landlord shall have no
liability or obligation to remove Tenant’s files, wall hangings, art, personal
effects or other items other than furniture and equipment.
 
 
4

--------------------------------------------------------------------------------

 
10.           Option to Extend Term.  Provided Tenant is not in material default
after the expiration of notice and the opportunity to cure on the date or at any
time during the remainder of the Fourth Extended Term after Tenant gives notice
to Landlord of Tenant’s exercise of its rights pursuant to this Section 10,
Tenant is given the option to extend the term for an additional five (5) year
period (the “Fifth Extended Term”), commencing the next calendar day after the
expiration of the Fourth Extended Term (the “Option”).  The Option shall apply
only to the entirety of the Premises, and Tenant shall have no right to exercise
the Option as to only a portion of the Premises.
 
Tenant’s exercise of this Option is contingent upon Tenant giving written notice
to Landlord (the “Option Notice”) of Tenant’s election to exercise its rights
pursuant to this Option by Certified Mail, Return Receipt Requested, no more
than twelve (12) months and no less than nine (9) months prior to the
Termination Date.  The Option Notice shall be irrevocable.
 
10.1.           Fixed Monthly Rent Payable.  The Rent payable by Tenant during
the Fifth Extended Term (“Option Rent”) shall be equal to the Fair Market Value
of the Premises as of the commencement date of the Fifth Extended Term.  The
term “Fair Market Value” shall be defined as the effective rent reasonably
achievable by Landlord, and shall include but not be limited to, all economic
benefits obtainable by Landlord, such as Fixed Monthly Rent (including periodic
adjustments), Additional Rent in the form of Operating Expense reimbursements,
and any and all other monetary or non-monetary consideration that may be given
in the market place to a non-renewal tenant, as is chargeable for a similar use
of comparable space in the geographic area of the Premises.  Said computation
shall specifically be based on the Premises in its “as-is” condition, without
payment of any brokerage commission to any broker.
 
Landlord and Tenant shall have thirty (30) days (the “Negotiation Period”) after
Landlord receives the Option Notice in which to agree on the Fair Market
Value.  If Landlord and Tenant agree on the Fair Market Value during the
Negotiation Period, they shall immediately execute an amendment to the Lease
extending the Fourth Extended Term and stating the Fair Market Value.
 
10.2.           Appraisers to Set Fixed Monthly Rent.  If Landlord and Tenant
are unable to agree on the Fair Market Value during the Negotiation Period,
then:
 
a)           Landlord and Tenant, each at its own cost, shall select an
independent real estate appraiser with at least ten (10) years full-time
commercial appraisal experience in the area in which the Premises are located,
and shall provide written notice to the other party of the identity and address
of the appraiser so appointed.  Landlord and Tenant shall make such selection
within ten (10) days after the expiration of the Negotiation Period; and
 
b)           Within thirty (30) days of having been appointed to do so (the
“Appraisal Period”), the two (2) appraisers so appointed shall meet and set the
Fair Market Value for the Fifth Extended Term.  In setting the Fair Market
Value, the appraisers shall solely consider the use of the Premises for general
office purposes.
 
10.3.           Failure by Appraisers to Set Fair Market Value.  If the two (2)
appointed appraisers are unable to agree on the Fair Market Value within ten
(10) days after expiration of the Appraisal Period, they shall elect a third
appraiser of like or better qualifications, and who has not previously acted in
any capacity for either Landlord or Tenant.  Landlord and Tenant shall each bear
one half of the costs of the third appraiser’s fee.
 
Within thirty (30) days after the selection of the third appraiser (the “Second
Appraisal Period”) the Fair Market Value for the Fifth Extended Term shall be
set by a majority of the appraisers now appointed.  If a majority of the
appraisers are unable to set the Fair Market Value within the Second Appraisal
Period, the three (3) appraisers shall individually render separate appraisals
of the Fair Market Value, and their three (3) appraisals shall be added
together, then divided by three (3); resulting in an average of the appraisals,
which shall be the Fair Market Value during the Fifth Extended Term.
 
 
5

--------------------------------------------------------------------------------

 
However, if the low appraisal or high appraisal varies by more than ten percent
(10%) from the middle appraisal, then one (1) or both shall be disregarded.  If
only one (1) appraisal is disregarded, the remaining two (2) appraisals shall be
added together and their total divided by two (2), and the resulting average
shall be the Fair Market Value.  If both the low and high appraisal are
disregarded, the middle appraisal shall be the Fair Market Value for the
Premises during the Fifth Extended Term.  The appraisers shall immediately
notify Landlord and Tenant of the Fair Market Value so established, and Landlord
and Tenant shall immediately execute an amendment to the Lease, extending the
Fourth Extended Term and revising the Fixed Monthly Rent payable pursuant to the
Fair Market Value so established.
 
Tenant’s failure to execute such amendment establishing the Fair Market Value
within fifteen (15) days after the other party’s request therefor shall
constitute a material default under the Lease.
 
10.4.           No Right of Reinstatement or Further Extension.  Once Tenant has
failed to exercise its rights to extend the term pursuant to this Section 10, it
shall have no right of reinstatement of its Option, nor shall Tenant have any
right to a further or second extension of the Fourth Extended Term beyond the
period stated in Section 2 hereinabove.
 
10.5.           No Assignment of Option.  This Option is personal to the
original Tenant signing the Lease, and shall be null, void and of no further
force or effect as of the date that Tenant assigns the Lease to an unaffiliated
entity and/or subleases more than forty-nine percent (49%) of the total Rentable
Area of the Premises.
 
11.           Warranty of Authority.  If Landlord or Tenant signs as a
corporation, or a limited liability company or a partnership, each of the
persons executing this Fourth Amendment on behalf of Landlord or Tenant hereby
covenants and warrants that the applicable entity executing herein below is a
duly authorized and existing entity that is qualified to do business in
California; that the person(s) signing on behalf of either Landlord or Tenant
have full right and authority to enter into this Fourth Amendment; and that each
and every person signing on behalf of either Landlord or Tenant are authorized
in writing to do so.
 
If either signatory hereto is a corporation, the person(s) executing on behalf
of said entity shall affix the appropriate corporate seal to each area in the
document where request therefor is noted, and the other party shall be entitled
to conclusively presume that by doing so the entity for which said corporate
seal has been affixed is attesting to and ratifying this Fourth Amendment.
 
12.           Broker Representation.  Landlord and Tenant represent to one
another that it has dealt with no broker in connection with this Fourth
Amendment other than Douglas Emmett Management, LLC and Stone Miller.  Landlord
and Tenant shall hold one another harmless from and against any and all
liability, loss, damage, expense, claim, action, demand, suit or obligation
arising out of or relating to a breach by the indemnifying party of such
representation.  Landlord agrees to pay all commissions due to the brokers
listed above created by Tenant’s execution of this Fourth Amendment.
 
13.           Confidentiality.  Landlord and Tenant agree that the covenants and
provisions of this Fourth Amendment shall not be divulged to anyone not directly
involved in the management, administration, ownership, lending against, or
subleasing of the Premises, other than Tenant’s or Landlord's counsel-of-record
or leasing or sub-leasing broker of record or as may be required by any
governmental agency or by subpoena or court order.
 
14.           Governing Law.  The provisions of this Fourth Amendment shall be
governed by the laws of the State of California.
 
 
6

--------------------------------------------------------------------------------

 
15.           Reaffirmation.  Landlord and Tenant acknowledge and agree that the
Lease, as amended herein, constitutes the entire agreement by and between
Landlord and Tenant relating to the Premises, and supersedes any and all other
agreements written or oral between the parties hereto.  Furthermore, except as
modified herein, all other covenants and provisions of the Lease shall remain
unmodified and in full force and effect.
 
16.           Civil Code Section 1938 Disclosure.  Pursuant to California Civil
Code Section 1938, Landlord hereby discloses that the Premises have not
undergone an inspection by a Certified Access Specialist to determine whether
the Premises meet all applicable construction-related accessibility standards.
 
17.           Submission of Document.  No expanded contractual or other rights
shall exist between Landlord and Tenant with respect to the Premises, as
contemplated under this Fourth Amendment, until both Landlord and Tenant have
executed and delivered this Fourth Amendment, whether or not any additional
rental or security deposits have been received by Landlord, and notwithstanding
that Landlord has delivered to Tenant an unexecuted copy of this Fourth
Amendment.
 
The submission of this Fourth Amendment to Tenant shall be for examination
purposes only, and does not and shall not constitute a reservation of or an
option for the Tenant to lease the Premises, or otherwise create any interest by
Tenant in the Premises or any other portion of the Building other than the
original Premises currently occupied by Tenant.  Execution of this Fourth
Amendment by Tenant and its return to Landlord shall not be binding upon
Landlord, notwithstanding any time interval, until Landlord has in fact executed
and delivered this Fourth Amendment to Tenant.

 
 
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this document,
effective as of the later of the date(s) written below.
 
LANDLORD:
TENANT:
DOUGLAS EMMETT 1993, LLC,
a Delaware limited liability company
 
By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager
  
By:______________________________
     Michael J. Means
  Senior Vice President
 
Dated:___________________________
 
CytRx CORPORATION,
a Delaware corporation
 
 
By:           ________________________________
Name:                      ________________________________
Title:                        ________________________________
Dated:      ________________________________
 
By:           ________________________________
Name:                      ________________________________
Title:                        ________________________________
Dated:      ________________________________
                                           



 
 
7

--------------------------------------------------------------------------------

 